Bowles, Justice.
This appeal is brought to review a final judgment and decree granting a divorce to the parties and awarding alimony and child support to the wife.
Appellant filed a petition for divorce, alimony and child support. The divorce was granted by motion upon ground that the marriage was irretrievably broken. The issues of alimony and child support were submitted to a jury, which after trial awarded appellant use of the family home and furnishings until both of the parties’ children reached majority, died or married, and thereafter half of the proceeds from its sale; $85 per month for mortgage payments on the house until the remarriage or death of appellant; an automobile; and fifty per cent of a joint checking account. Appellee was also ordered to pay appellant $35 per week, per child, as child support and to maintain existing dental and health insurance for the children. The verdict was made the judgment of the court.
Appellant complains that the verdict is grossly inadequate to provide for her needs and is contrary to the evidence and principles of law and equity. We have carefully reviewed the record in this case and find that the jury award was reasonable, considering both the needs of appellant and appellee’s ability to pay. The trial court correctly overruled appellant’s motion for new trial. Thomason v. Thomason, 223 Ga. 90 (153 SE2d 716) (1967).
Appellant also complains of the court’s charge to the jury. Reading the charge as a whole, we find the law to be correctly stated. In any event, appellant did not object to *375the charge or recharge before the jury returned its verdict and will not now be heard to complain. Sullens v. Sullens, 236 Ga. 645 (224 SE2d 921) (1976); Mathews v. Penley, 242 Ga. 192 (1978).
Argued September 13, 1978
Decided October 17, 1978.
G. Hughel Harrison, John F. Doran, Jr., for appellant.
Glyndon C. Pruitt, for appellee.

Judgment affirmed.


All the Justices concur.